Title: From Thomas Jefferson to Joseph Bradley Varnum, 9 December 1805
From: Jefferson, Thomas
To: Varnum, Joseph Bradley


                  
                     Dear Sir 
                     
                     Dec. 9. 05.
                  
                  I intended to have asked a conference with mr Crowninshield & mr Gilman who are nautical men & of the seaports on the subject of the bill for the naval militia, but have not yet had an opportunity: and as you think it would be better to put that & the land-militia bill into one, I now inclose it with my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               